1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant's amendment, filed 11/30/2020 , is acknowledged.
 
3. Claims 2-5, 7-9, 12-15 are pending.

4.  Newly added claim 15 is directed to a method of producing a monoclonal antibody of elected Group I, the method is distinction form Group I because the method does require the use of the anti-human CHL1 antibody.  Claim 15 would be placed under new Group IV and thus withdrawn claim. 

5.  Claims 5 and 7-9  stand and newly added claim 15 is withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention.  

6.  Claims 2-4 and 12-14 are under consideration in the instant application as they read on an antibody that binds to CHL1 protein or an antigen-binding fragment thereof.

7.  In view of the amendment filed on  11/30/2020, only the following rejection are remained.

8. The specification at [0071] is objected to under 37 CRD 1.821(d) because it lacks an amino acid sequence identifier for the signal sequences (MKCRWIILFLMAVATGVNS)  and (MDFRVQIFSFLLVSITGIVSSG).  Applicant point to Nov. 18, 2020 sequence submission, however, the Examiner could not find such submission in the case.
 

9. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
10.  Claim 3 stands and newly added claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the same reasons set forth in the previous Office Action mailed 06/29/2020.  

The claims recite “an antibody that competes with the antibody for binding to the CHL1 protein” in claim 3 as part of the invention.

	
Applicant’s arguments, filed 11/30/2020, have been fully considered, but have not been found convincing.
With respect to claim 3, Applicant submits that the Office Action is misapplying the cited case law, including the standards allegedly set by Amgen and Centocor, which are both distinguishable from claim 3. Unlike the presently claimed invention, both Centocor and Amgen involved claims that required the claimed antibody to possess a specific function that was not predictable or easily obtained.
For instance, independent claim 1 of the patent at issue in Amgen recites:
An isolated monoclonal antibody, wherein, when bound to PCSK9, the monoclonal antibody binds to at least one of the following residues: SI53,1154, PI55, R194, D238, A239, 1369, S372, D374, C375, T377, C378, F379, V380, or S381 of SEQ ID NO:3, and wherein the monoclonal antibody blocks binding of PCSK9 to LDL[-]R.
Thus, the claimed antibody in Amgen must not only bind PCSK9, it must bind to specific residues on the target and block PCSK9-LDL binding.
Similarly, independent claim 1 of the patent at issue in Centocor recites:
An isolated recombinant anti-TNF-α antibody or antigen-binding fragment thereof, said antibody or antigen-binding fragment comprising a human constant region, wherein said antibody or antigen-binding fragment (i) competitively inhibits binding of A2 (ATCC Accession No. PTA-7045) to human TNF-α, and (ii) binds to a neutralizing epitope of TNF-α in vivo with an affinity of at least lxl08 liter/mole, measured as an association constant (Ka), as determined by Scatchard analysis.
Thus, the claimed antibody in Centocor must not only bind TNF-α, but it must also competitively inhibit another antibody called A2 and bind to a particular neutralizing epitope with a particular affinity.
In other words, the claims at issue in Amgen and Centocor defined antibodies based on their binding target and also required the antibodies to possess specific functional activities above and beyond simply binding to the target antigen.
In contrast, claim 3 does not require any specific pharmacological activity, but rather only an ability to compete with a precisely recited anti-CHLl antibody that comprises SEQ ID NOs: 4 and 8. The fact that no further functions are required of the antibody is a plainly distinguishing feature over Amgen and Centocor. This is of note because the Federal Circuit explicitly instructed in Amgen that there is no bright line rule against function-based claims and actually instructed that “each case involving the issue of written description must be decided on its own facts.” Amgen, 872 F.3d at 1377 (alterations and internal quotation marks omitted).
This instruction from Amgen is consistent with long standing Federal Circuit precedent that “there is no per se rule that an adequate written description of an invention that involves a biological macromolecule must contain a recitation of known structure.” Falkner v. Inglis, 448 F.3d 1357, 1366 (Fed. Cir. 2006) (emphasis added). MPEP § 2163(II)(A)(3) cites to the holding in Falkner and further explains that “[although structural formulas provide a convenient method of demonstrating possession of NOT required for Applicant to define every claimed antibody by a specific sequence, so long as “the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.” MPEP §2163.
The present specification meets this burden because a person skilled in the art could readily make the claimed antibody (i.e., “an antibody that competes with the antibody for binding to the CHL1 protein”) by referring to the competition assay described in paragraph [0029], It is well established that “[information which is well known in the art need not be described in detail in the specification” (MPEP § 2163(II)(A)(2) citing Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80 (Fed. Cir. 1986)), and it is incontrovertible that a skilled artisan would and could make an antibody that binds to CHL1 and competes with the claimed antibody, so long as no other functional properties were required. Thus, it would have been clear to a person of skill in the art at the time of filing that the inventors were in possession of the full scope of claim 3, and proper written description under Section 112 requires nothing further. Consistent with MPEP § 2163, the present specification “convey[s] with reasonable clarity to those skilled in the art that, as of the filing date sought, [Applicant] was in possession” of claim 3

However, claim 3 requires "an antibody  that competes with the antibody for  binding to the CHL1 protein” recited in claim 3.  While the amino acid sequence of CHL1 was known, immunizing an animal with CHL1 protein will generate antibodies directed to a number of different epitopes within the amino acid residues CHL1 protein and not necessarily to the same epitope which is bound by the claimed antibody 336 of SEQ ID NOs: 4 and 8.  The knowledge of the amino acid sequence of CHL1 protein, by itself, did not put Applicants in possession of antibodies that compete for binding with claimed anti-CHL1 protein antibody.

In determining that the Specification did not support the claimed anti-CHL1 antibodies, the Specification disclosure is considered. The specification fails to disclose a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  Two of these factors described in the Specification was " an antibody that competes with the antibody [0019]"  and “CHL1 protein”.  Thus the skilled artisan could not envision the detailed chemical structure of the encompassed genus of antibodies ... until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Absent a recitation of distinguishing identifying characteristics, the Specification does not provide adequate written description support of the claimed genus.

The Federal Circuit has recognized that "the written description requirement can in some cases be satisfied by functional description," it has made clear that "such functional description can be sufficient only if there is also a structure-function relationship known to those of ordinary skill in the art." In re Wallach, 378 F.3d 1330, 1335 (Fed. Cir. 2004); see also, Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 964 (Fed. Cir. 2002) (holding that the written description requirement would be  satisfied "if the functional characteristic of preferential binding ... were Amgen Inc. v. Sanofi, 782 F.3d 1367, 1378 (Fed. Cir. 2017) (holding that an "adequate written description must contain enough information about the actual makeup of the claimed products").  Here, the specification provides a functional description of the claimed antibody- i.e., that it competes for binding to anti-CHL1 protein antibody recited in the claim, but the specification does not identify any disclosure of a correlation between the claimed function and the structure of the antibodies that perform that function.


This case is thus similar to Centocor Ortho Biotech, Inc. v. Abbott Laboratories, 636 F.3d 1341 (Fed. Cir. 2011). In Centocor, patentee claimed an antibody or antibody fragment that competitively inhibits binding of A2 (a mouse antibody) and that binds an epitope of TNF-α with a specified affinity. 636 F.3d at 1346. Both TNF-α protein and antibodies to that protein were known in the literature. Id. at 1352. Patentee argued that the patent at issue satisfied the written description for the claimed antibodies because it "not only describes the antibodies by their binding affinity for TNF-α, but further describes the antibodies by specifying that they competitively inhibit binding of the A2 mouse antibody to TNF-α." Id. At 1349. The Federal Circuit rejected this argument, finding that "[a]t bottom, the asserted claims constitute a wish list of properties that a fully-human, therapeutic TNF-α antibody should have: high affinity, neutralizing activity, and the ability to bind in the same place as the mouse A2 antibody." Id. At 1351. The court explained that "[t]he specification at best describes a plan for making fully-human antibodies and then identifying those that satisfy the claim limitations."

In finding that the specification at issue did not provide written description support for the claimed antibodies, the Centocor court recognized that the written description does not require examples or an actual reduction to practice, but clarified that "it does demand ... that one of skill in the art can 'visualize or recognize' the claimed antibodies based on the specification's disclosure." Id. at 1353. "In other words the specification must demonstrate constructive possession." Id; see also, AbbVie Deutschland GmbH & Co., KG., v. Janssen Biotech, Inc., 759 F.3d 1285, 1301 (Fed. Cir. 2014) (reiterating requirement for structure-function correlation in functionally defined claims and finding that the patents at issue do not meet the written description requirement because they "do not describe any common structural features of the claimed antibodies.").

Here, as in Centocor, Applicant seeks to ground written description support for a claimed antibody in its competitive inhibition of another antibody (here, the monoclonal antibody 336, in Centocor, mouse A2 antibody) and in the description of a known antigen (here CHL1 protein, in Centocor, TNF-α). While the state of the art has progressed since the Federal Circuit's decision in Centocor, the basic problem remains that the description at issue must allow one of skill in the art to "visualize or recognize" the claimed antibodies. Here, the evidence of record does not support that the skilled artisan would have visualized or recognized the claimed antibodies based on the description provided. As in Centocor, the Specification provides only a plan for identifying the claimed antibodies.

Possession is not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, Eli Lilly, 119F.3d at 1568, 43 USPQ2d at 1406.   

11.  The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Wolterink et al (cancer Res. 70(6):2504-15, 2010 of record) is hereby withdrawn in view of the evidence that the 2C2 antibody binds to cytoplasmic tail of L1 protein/CHL1 (page 2506, right col., 2nd ¶ and Fig. 2) whereas the claimed antibod binds to the ectodomain of CHL1.

12.  The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al (Journal of Neuroscience Research 69:437–447 (2002)) is hereby withdrawn in view of the evidence that scFv antibodies bind to mouse CHL1 but cannot bind human CHL1 according to the first paragraph of the discussion section.  



13.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

14.  Claim 3 stands and newly added claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al  (Cell Death and Disease (2013) 4, e768, of record) for the same reasons set forth in the previous Office Action mailed 06/29/2020 .

15.  Claim 3 stands and newly added claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN-103278624 (see entire document) for the same reasons set forth in the previous Office Action mailed 06/29/2020.


Applicant’s arguments, filed 11/30/2020, have been fully considered, but have not been found convincing.

Applicant submits that none of the references discloses the antibody variable chain sequences recited in claim 3, nor do any of the cited references expressly or inherently disclose “an antibody that competes with the antibody for binding to the CHL1 protein,” as further recited in this claim. To the extent that the Examiner considers relying on alleged inherent competition between the claimed antibodies and the prior art to sustain these rejections, Applicant reminds the Examiner that “[t]he fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic.” MPEP. § 2112(IV). Rather, the Examiner must show that the “allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” MPEP. § 2112(IV) (citing In re Rijckaert, 9 F.3d 1531, 1534 (Fed. Cir. 1993) (“[t]he fact that a certain result or characteristic may 

However, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may  be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on. In In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997).  In the instant case, since the office does not have a laboratory to test the reference antibodies, it is applicant’s burden to show that the reference antibody does not compete for binding with the claimed anti-CHL1 protein antibody recited in the claim.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); and In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980). 

Applicant submits that Haung’s antibody is a mouse anti-rat CHL1 antibody, and concluded that the Haung reference fails to provide any basis to suggest that its antibody would bind human CHL1, as required by the claims, much less compete with the claimed antibody.

This is not found persuasive because Huang et al teach CHL1 localization in the mouse CB. (A) CHL1 expression (i.e., ectodomain fo CHL1) in CBs. CB sections were stained with antibodies specific against CHL1 (green) and TH, a marker of glomus cells (red) (Fig. 3, Materials and Methods under Immunofluorescence.).  The referenced antibody would compete with the claimed antibody in the absence of evidence to the contrary. 
 
 Applicant submits that the CN` 624 does not disclose any specific monoclonal antibodies, and therefore this reference similarly fails to provide any basis to suggest that its antibodies would compete with the claimed antibody.


Contrary to Applicant’s assertion the CN `624 publication teaches and claims an animal and human hypoxia diagnostic kit is characterized in that the kit includes an enzyme-labeled plate, a CHL1 antibody, an enzyme-labeled secondary antibody, and reagents commonly used in an enzyme-linked immune reaction (English Translation, claim 4).  FIG. 2 shows the result of ELISA for detecting CHL1 content in plasma of mice after 14 and 28 days of chronic hypoxia (i.e., associated with inflammation).  The referenced antibody would compete with the claimed antibody in the absence of evidence to the contrary.

  
16.  No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 14, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644